Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application 16/304,806 filed 11/27/2018 is in response to Applicant’s request for continued examination, RCE, filed 04/21/2021. Applicant’s response has been fully considered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Claims Amendment
In the response filed on 04/21/2021 Applicant has amended the claims of the application. Independent claim 1 has been amended to recite new limitation wherein in the core-shell structure the carbon-based material coats the sulfur; and in a loaded form the carbon material is porous and the sulfur is loaded inside the carbon-based material. Claim 5 has also been amended to recite the hydroxyl and carboxyl groups on the surface of the carbon-based material is in amount of 5% to 10% instead of the previously recited 3% to 10%. 
The status of the claims stand as follows:
Currently amended 		1, 5
Original 			2-4
Previously presented 		6-9, 11
Canceled 			10
Claims 1-9, 11 are currently pending in this application. All claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Withdrawal of Claim Rejection - 35 USC §103
The rejection of Claim 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133; original copy provided in the Information Disclosure Statement, IDS, filed 11/27/2018) has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. 
Also the rejection of dependent Claim 4 relying on Yan as a primary reference has been withdrawn. 
Likewise the rejection of dependent Claim 5 and 8 relying on Yan as a primary reference have been withdrawn. 
The rejection of dependent Claim 6-7, 9 relying on Yan as a primary reference has been withdrawn. 
Upon further consideration and search a new ground of rejection is made and presented in this Office Action as follows. 
Claim Rejections -35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 
Claims 1-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. PG Publication 2015/0325850) in view of Bosnyak et al. (U.S. PG Publication 2015/0064538) as evidenced by Okamoto et al. (U.S. PG Publication 2018/0002179)
Regarding Claim 1 Jang discloses a nanocomposite sulfur particles and coating a carbon-based material on the outer wall of the sulfur particle (Jang paragraph 0008), thus being equivalent to the sulfur composite that has a core-shell structured coating form where the carbon-based material coats the sulfur. The carbon-based material may be carbon nanotubes and carbon black (Jang paragraph 0023) as recited in Claim 2.
  Jang is silent about the surface of the carbon-based material being modified with hydroxyl group and carbonyl group included in amounts of 5% to 10% of the weight of the carbon material. 
Bosnyak discloses oxidized carbon nanotube fibers are made by first sonicating the carbon nanotube fiber bundles in a mixture of concentrated sulfuric acid / nitric acid (Bosnyak paragraph 0035, 0071) and the resultant oxidized carbon tubes generally contain about 1.5-6% by weight of oxygenated species (Bosnyak paragraph 0071), the oxygenated species are considered equivalent to the hydroxyl group and carboxyl groups as evidenced by Okamoto who teaches that carbon nanotubes may be heated in an acid  to have functional groups such as carboxyl group and hydroxyl group incorporated thereby (Okamoto paragraph 0016) and the acids may be a mixture of sulfuric prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 3 Jang discloses the product of the cathode material thus formed contains sulfur in amount of about 40 to 85 wt% and the conducting material (i.e. the conducting carbon material) in amount of about 10 to 50 wt% (Jang paragraph 0026). This range overlaps with the claimed range of 1:1 to 1:9. According to the MPEP, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 4
Regarding Claim 11 Jang discloses a lithium-sulfur battery (Jang Claim 1; paragraph 0008) include a cathode (i.e. a positive electrode) comprising the sulfur-carbon composite (Jang paragraph 0011), and the battery will by necessity have also an anode an electrolyte. 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. PG Publication 2015/0325850) in view of Bosnyak et al. (U.S. PG Publication 2015/0064538) as evidenced by Okamoto et al. (U.S. PG Publication 2018/0002179) and further in view of Tour et al. (U.S. PG Publication 2018/0183041).  
The discussion of Jang and Bosnyak as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 5, Bosnyak disclosed the preparation of the oxidized carbon nanotube, equivalent to the surface modified carbon nanotube, by treating the carbon nanotube by mixture of sulfuric and nitric acid (Bosnyak paragraph 0071), which is equivalent to step S1 followed by drying in vacuo (Bosnyak paragraph 0071) equivalent to step P2. Bosnyak is silent the sulfur-carbon composite is prepared by ball mixing. 
Tour discloses applying sulfur to a plurality of carbon nanotubes such that the sulfur becomes associated with the carbon nanotubes (Tour paragraph 0025) and various method are employed to apply sulfur to carbon nanotubes (Tour paragraph 0064) wherein one such method is ball milling (Tour paragraph 0064,) considered equivalent to ball mixing. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified the method of Yan by the teaching of Tour and employed ball milling to incorporate sulfur into carbon nanotubes as taught by Tour and such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). 
The oxidized carbon tubes prepared by the method of Bosnyak generally contain about 1.5-6% by weight of oxygenated species (Bosnyak paragraph 0071), the oxygenated species are equivalent to the hydroxyl group and carboxyl groups as evidenced by Okamoto (Okamoto paragraph 0016, 000025). This range overlaps over the claimed range of 5% to 10%. According to the MPEP, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 8 Bosnyak discloses oxidized carbon nanotube fibers are made by first sonicating the carbon nanotube fiber bundles in a mixture of concentrated sulfuric acid/nitric acid (Bosnyak paragraph 0035, 0071).

Claims 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. PG Publication 2015/0325850) in view of Bosnyak et al. (U.S. PG Publication 2015/0064538) as evidenced by Okamoto et al. (U.S. PG Publication 2018/0002179), and further in view of  Tour et al. (U.S. PG Publication 2018/0183041) and Sato et al. (U.S. PG Publication 2009/0001326)

The discussion of Jang, Bosnyak and Tour as applied to Claim 1 and 5 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 6
Sato discloses the oxidation of carbon nanotubes in a liquid phase (Sato paragraph 0098) by a mixture of concentrated sulfuric acid and concentrated nitric acid (Sato paragraph 0122), and the ratio of the concentrated sulfuric and concentrated nitric acid is set to 1:10 to 10:1 (Sato paragraph 0123) a range that overlaps with the claimed range of 1:1 to 0:1, and the concentration of the acid use is 90 to 99 wt% of sulfuric acid and 55 to 75 wt% of nitric acid (Sato paragraph 0123).
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the process of Bosnyak by the disclosure of Sato and used the acid in the disclosed ratio since Sato teaches such a ratio can effects the liquid phase oxidation of the carbon nanotubes (Sato 0112, 0123) and would be considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). The ratio of the acids mixture of Sato overlaps with the claimed ratio, and according to the MPEP, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 7 Bosnyak is silent about the amount of the carbon nanotube, considered equivalent to the carbon-based material, mixed with the mixture of concentrated sulfuric acid and nitric acid. Sato discloses the carbon nanotube is mixed in a concentrated sulfuric acid/nitric acid mixed solution in amount of 0.01 wt% to 10 wt% (Sato paragraph 0123). This range significantly overlaps with the claimed range, and according to the MPEP, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Regarding Claim 9 Sato discloses the carbon nanotube mixed in a concentrated sulfuric acid/ concentrated nitric acid is reacted at a temperature of 0 to 150 °C (Sato paragraph 0123). This range incudes the claimed range 90 °C to 120 °C. According to the MPEP, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Response to Argument
In the response filed Applicant traverses the rejection of the claims under 103 over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133) presented in the previous Office Action dated 01/21/2021 (Remarks page 5-9). Applicant argues that the primary reference of Yan does not disclose the amount of hydroxyl and carboxyl groups and also does not disclose the newly added limitation to independent claim 1 wherein in the core-shell structure the carbon-based material coats the sulfur; and in a loaded form the carbon material is porous and the sulfur is loaded inside the carbon-based material. Applicant also presented unexpected results about the surface functional groups content and its relation to the initial discharge capacity achieved from the claimed invention to overcome the Yan reference. Examiner agrees with Applicant’s argument that Yan does not disclose the feature of the amended claim wherein the composite has a core-shell where the carbon-based material coat the sulfur or the sulfur is loaded inside the carbon-based material. Therefore, as noted above in this Office Action the rejection has been withdrawn. 
Upon further consideration and search a new ground of rejection is made and presented in this Office Action. The claims are now rejected under 103 over newly applied reference of Jang et al. (U.S. PG Publication 2015/0325850) in view of Bosnyak et al. (U.S. PG Publication et al. (U.S. PG Publication 2018/0002179). Jang discloses a sulfur carbon composite having a core-shell structure, wherein nanocomposite sulfur particles and coating a carbon-based material on the outer wall of the sulfur particle (Jang paragraph 0008), and the carbon material can be carbon nanotubes and carbon black (Jang paragraph 0023). Jang is silent about surface functionalization of the carbon nanotubes. Bosnyak discloses surface oxidized carbon nanotubes with oxygenated species on the surface of the carbon nanotubes present in amount of 1.5-6% by weight of oxygenated species (Bosnyak paragraph 0071). The oxygenated species are considered equivalent to the hydroxyl and carboxyl groups as evidenced by Okamoto who teaches that carbon nanotubes may be heated in acid or mixture of acids such as sulfuric acid and nitric acid to have functional groups such as carboxyl and hydroxyl groups incorporated thereby (Okamoto paragraph 0016, 0025). The dependent claims are also rejected over Jang and Bosnyak and tertiary references of Tour et al. (U.S. PG Publication 2018/0183041) and Sato et al. (U.S. PG Publication 2009/0001326). 
Therefore, the combined disclosure of Jang and Bosnyak and the tertiary references where appropriate renders the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722